Case 2:18-cr-20010-PKH Document 224               Filed 04/22/19 Page 1 of 1 PageID #: 928

                                     TRANSMITTAL SHEET


TO:    Clerk, USCA Eighth Circuit
                                                          Fort Smith  Division
FROM: Clerk, District Court    WD/AR
                              (District & City)

Appeal No: 19-1487

District Court No. 2:18cr20010-001

Case Style: USA v. Brian Christopher Jones

TRANSMITTED HEREWITH:


✔ Transcript from Change of Plea 8/8/18




Comments:     COPY - DOES NOT NEED TO BE RETURNED

 Sent FED EX from Fort Smith Office
